Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Astin on 1 December 2021 and 14 January 2022.
The application has been amended as follows: 
Claim 1:  An implantable pouch product, comprising:
	a first collagen-containing wall material defining a first side of the pouch product;
	a second collagen-containing wall material defining a second side of the pouch product; said first collagen-containing wall material and said second collagen-containing wall material connected by a fold between said first collagen-containing wall material and said second collagen-containing wall material;
	a first segment of the first collagen-containing wall material laminated to a first segment of the second collagen-containing wall material to define a pocket periphery laminate material;
	a pocket defined between a second segment of the first collagen-containing wall material and a second segment of the second collagen-containing wall material that are not laminated to one another, the pocket being bounded by the pocket periphery laminate material;

	
	
	wherein at least a portion of the pocket periphery laminate material forms a bonded flange positioned inward of the fold occurring between the first collagen-containing wall material and the second collagen-containing wall material;
	the first segment of the first collagen-containing wall material has an average density greater than that of the second segment of the first collagen-containing wall material; and
	the first segment of the second collagen-containing wall material has an average density
greater than that of the second segment of the second collagen-containing wall material.

Claim 2: Cancelled

Claim 10: The product of claim 1, also comprising at least one suture stitch that reinforces the pocket periphery laminate material against delamination



Claims 14-18: Cancelled
Claim 64: Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest an implantable pouch product defined by the structural features as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615